Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that as to certain items the issue is the same as in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values less certain additions correctly represent the export values, and that there were no higher foreign values.
On the agreed facts I find and hold the proper dutiable export values of the rayon wearing apparel and the rayon footwear covered by said appeals to be the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.